DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for installing a film” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “portion of the install film ... is divided into a plurality of parts” in claim 18. It is noted that this language is supported by Figure 12(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a voltage" in line 9.  It is unknown if this refers directly back to “a voltage” in line 6 with a grammatical error or it is a separate and specific event.  For the purpose of examination, Examiner assumes that the limitation should read “a second voltage” in line 9, which corresponds to Vb in Figure 3.
Claim 16 recites the limitation "a voltage" in line 2.  It is unknown if this refers directly back to “a voltage” in line 6 of claim 14 with a grammatical error or it is a separate and specific event.  For the purpose of examination, Examiner assumes that the limitation should read “the second voltage” in line 2, which corresponds to Vb in Figure 3.
Claim 17 recites the limitation "a voltage" in line 3.  It is unknown if this refers directly back to “a voltage” in line 6 of claim 14 with a grammatical error or it is a separate and specific event.  For the 
Claim 18 recites the limitation "the portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the membrane" in lines 3, 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assumes this is referring to “the film.”
Claim 21 recites the limitation "the other film" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner assumes this is a typo referring to “another portion of the film.”
Claim 23 recites the limitation "a hole" in line 2.  It is unknown if this refers directly back to “a pore” in line 2 of claim 22 with a grammatical error or it is a separate and specific event.  For the purpose of examination, Examiner assumes that the limitation should read “the pore” in line 2.
Claim 23 recites the limitation "a voltage" in line 2.  It is unknown if this refers directly back to “a voltage” in line 6 of claim 14 with a grammatical error or it is a separate and specific event.  For the purpose of examination, Examiner assumes that the limitation should read “the voltage” in line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16-17 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godin (US 20150109008 A1) as submitted on Applicant's Information Disclosure Statement on 18 June 2020.
In regards to claim(s) 14, Godin discloses  measurement apparatus (Fig. 2) comprising: a mechanism (gaskets; [36]) for installing a film (32; Fig. 2; [36]) in a chamber (22; cell; Fig. 2; [36]) ; a solution introducing opening (inlets; [36]) for introducing an electrolytic solution ([36]) into the chamber in which the film is installed; a first electrode and a second electrode (24; Fig. 2; [34]) installed with the film therebetween; a power supply (25; Fig. 2; [35]) for applying a voltage between the first electrode and the 26; Fig. 2; [35]) for controlling the voltage; a measurement unit for measuring a value of a current obtained by applying the voltage (measure the current flow; 25/26/28/27; [35]). In regards to functional language or intended use limitations (“wherein the control circuit applies a voltage, which makes a value of a current flowing through the film practically 0, between the first electrode and the second electrode after applying a first voltage of a current flowing between the first electrode and the second electrode using the measurement unit; judges whether the value of the current exceeds a predefined threshold or not; and repeats the first sequence if the value of the current is equal to or smaller than the threshold”), such language only limits the claim by the structures or arrangements of structures that are necessary to perform the functional language or intended use.  See MPEP 2112.01 I & 2114.  In the instant case, the instant claim term “practically 0” is read as being small in value.  Godin discloses currents on the order of nA (28 to 38 nA; Fig. 4a), therefore meeting the “practically 0” limitation.  Godin discloses the sequence of applying a potential (12; Fig. 1) and then applying a reduced potential (14; Fig. 1) to obtain a current measurement (15; Fig. 1) for a judgement versus a current threshold (16; Fig. 1).
In regards to claim(s) 16, In regards to functional language or intended use limitations (“wherein, in the case where the value of the current exceeds the threshold, a voltage, which makes a value of a current flowing through the film practically 0, is applied between the first electrode and the second electrode after a third voltage is applied between the first electrode and the second electrode; a second sequence for measuring a value of a current flowing between the first electrode and the second electrode using the measurement unit is executed; the third voltage is a voltage that is lower than the first voltage, or is a voltage that is equal to the first voltage and smaller than a width of an application time during which the first voltage is most recently applied; and in the case where the value of the measured current measured is smaller than a current value corresponding to a desired pore diameter, control for repeating the second sequence is executed”), such language only limits the claim by the structures or arrangements of structures that are necessary to perform the functional language or intended use.  See MPEP 2112.01 I & 2114.  In the instant case, Godin’s controller (26), current amplifier circuit (25), data acquisition circuit (28) and personal computer (27) are capable of performing the instantly claimed voltage application and judgements in sequence.

In regards to functional language or intended use limitations in claim 17 (“after a pore with the desired pore diameter is formed, a specimen of nucleic acid to be introduced into the electrolytic solution is introduced into the pore by applying a voltage between the first electrode and the second electrode, and a value of a current induced by the specimen of nucleic acid passing through the pore is measured using the measurement unit.”), such language only limits the claim by the structures or arrangements of structures that are necessary to perform the functional language or intended use.  See MPEP 2112.01 I & 2114.  In the instant case, Godin discloses the setup is capable of biomolecular detection ([35]).
In regards to claim(s) 22, Godin’s controller (26), current amplifier circuit (25), data acquisition circuit (28) and personal computer (27) have data storage capability and thus are capable of performing the instantly claimed memorizing a relation between the size of a pore formed by applying the voltage to the film and the value of the current in association with the material and the thickness of the film.
In regards to claim(s) 23, Godin’s controller (26), current amplifier circuit (25), data acquisition circuit (28) and personal computer (27) have data storage capability and thus are capable of performing the instantly claimed storing a relationship between a size of a hole formed by applying a voltage to the film and a current value based on the material and the thickness of the film.
Claim(s) 14, 16-18 and 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwok (US 20150108008 A1) as submitted on Applicant's Information Disclosure Statement on 18 June 2020.
In regards to claim(s) 14, Kwok discloses a measurement apparatus (Fig. 2a) comprising: a mechanism (gaskets 32; [26]) for installing a film (30; Fig. 2a; [26]) in a chamber (22; cell; Fig. 2a; [26]) ; a solution introducing opening (inlet openings; Fig. 2b) for introducing an electrolytic solution ([26]) into the chamber in which the film is installed; a first electrode and a second electrode (24; Fig. 2a; [26]) installed with the film therebetween; a power supply (25; Fig. 2a; [25]) for applying a voltage between the first electrode and the second electrode; a control circuit (26; Fig. 2a; [25]) for controlling the voltage; a measurement unit for measuring a value of a current obtained by applying the voltage (measure the current flow; 25/26/28/27; [25]). In regards to functional language or intended use limitations (“wherein the control circuit applies a voltage, which makes a value of a current flowing through the film practically 0, 12; Fig. 1) to obtain a current measurement (14; Fig. 1) for a judgement versus a current threshold (16; Fig. 1).  While Kwok does not explicitly disclose the second voltage being applied, the structure of Kwok is capable of such a method.
In regards to claim(s) 16, In regards to functional language or intended use limitations (“wherein, in the case where the value of the current exceeds the threshold, a voltage, which makes a value of a current flowing through the film practically 0, is applied between the first electrode and the second electrode after a third voltage is applied between the first electrode and the second electrode; a second sequence for measuring a value of a current flowing between the first electrode and the second electrode using the measurement unit is executed; the third voltage is a voltage that is lower than the first voltage, or is a voltage that is equal to the first voltage and smaller than a width of an application time during which the first voltage is most recently applied; and in the case where the value of the measured current measured is smaller than a current value corresponding to a desired pore diameter, control for repeating the second sequence is executed”), such language only limits the claim by the structures or arrangements of structures that are necessary to perform the functional language or intended use.  See MPEP 2112.01 I & 2114.  In the instant case, Kwok’s controller (26), current amplifier circuit (25), data acquisition circuit (28) and personal computer (27) are capable of performing the instantly claimed voltage application and judgements in sequence.
In regards to functional language or intended use limitations in claim 17 (“after a pore with the desired pore diameter is formed, a specimen of nucleic acid to be introduced into the electrolytic solution is introduced into the pore by applying a voltage between the first electrode and the second electrode, and a value of a current induced by the specimen of nucleic acid passing through the pore is measured 
In regards to claim(s) 18, Kwok discloses a plurality of independently addressable electrode channels (120; Fig. 12; [49]) associated with a plurality of parts of the membrane.
In regards to claim(s) 20-21, Kwok discloses the electrodes are independently addressable electrically ([49]) and thus necessarily includes a switch/selection transistor as the controller/computer are disclosed as digital circuits and are capable of applying the same value of voltage to at least two of the second electrodes.
In regards to claim(s) 22, Kwok’s controller (26), current amplifier circuit (25), data acquisition circuit (28) and personal computer (27) have data storage capability and thus are capable of performing the instantly claimed memorizing a relation between the size of a pore formed by applying the voltage to the film and the value of the current in association with the material and the thickness of the film.
In regards to claim(s) 23, Kwok’s controller (26), current amplifier circuit (25), data acquisition circuit (28) and personal computer (27) have data storage capability and thus are capable of performing the instantly claimed storing a relationship between a size of a hole formed by applying a voltage to the film and a current value based on the material and the thickness of the film.
Examiner’s Comments
In regards to the instant claim term “a control circuit configured to” followed by functional language or steps of a program in an apparatus-type claim, prior art reads upon the control circuit so as long as the structure of the prior art is capable of performing the functional language or steps of a program.  See MPEP 2114 IV.  In particular, Examiner notes that changing the claim language “a control circuit programmed to” would mean that the instant claims would require structure of the functional language or steps (memory on a hard disk or hard-wired logic on an IC).  Examiner notes that “programmed to” would be supported by the instant disclosure due to the presence of the flow diagrams.  If this language is inserted into the claims, Applicant is reminded that antecedent basis of the specification should also be considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794